Citation Nr: 1201122	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as residuals of a neck injury.

2.  Entitlement to service connection for peripheral neuropathy, upper left extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied the issues of entitlement to service connection for a cervical spine disability and peripheral neuropathy of the upper left extremity, among other issues.

This case was previously before the Board in October 2010, wherein the Veteran's claim for service connection of a lumbosacral spine disability was denied and the aforementioned claims were remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no competent evidence of record relating the Veteran's cervical spine disability to his service in the military.

2.   There is no competent medical evidence that the Veteran has peripheral neuropathy of the left upper extremity which is related to his military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Peripheral neuropathy of the left upper extremity was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2004 and March 2005, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the Board notes that portions of the Veteran's service treatment records and service personnel records are not available, despite attempts by the RO to obtain this evidence.  According to correspondence associated with the Veteran's claims file, repeated attempts to locate the relevant service medical records have proven futile, and no additional records were found or are to be had.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  The Veteran filed his claim in October 2003.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Factual Background

The Veteran filed his initial claim for benefits in 2003, at which time he reported that he was treated for a neck disability and for left shoulder, arm and hand numbness in 1982 at Luke Air Force Base.  

In a VA physical therapy consultation in April 1999, the Veteran reported that he had multiple injuries to his neck and shoulder, including a pinched nerve in his neck since 1994.  He reported that he jumped off rocks into the river and the water was shallow and he "compressed everything from my heel all the way up my left side and into my left shoulder and jaw bone."  He related that he had constant pain in the left side of the neck.  

The file contains a March 2003 letter from Thomas R. Demers, D.C., noting that the Veteran was seen for numbness on the left side with low back and hip pain; the Veteran noted a worsening of symptomatology after recently slipping from a rock while fishing.   

When the Veteran was seen by the VA in March 2003, he reported experiencing neck pain for two weeks.  He related that he had a chronic neck problem but that two weeks earlier he had slipped off a rock and that his left shoulder, arm, and hand were numb.  He also related that his left arm and neck had been numb intermittently for the past 10 years.  He related that he had some injuries going back to 1982 when he had his first pinched nerve.  A physical therapy note dated in September 2003 noted that the Veteran reported neck pain since 1982, which began along his left ear and ran along his torso.  

An October 2004 VA medical entry notes that the Veteran's problems began about 18 months earlier, following a fall from a rock while fishing, exacerbated while lifting a box of drywall mud.  

During a VA spine examination in December 2004, the Veteran reported injuring his neck in June 1982, while playing ball, which was treated with a collar and medication.  He also reported that in 1970 he had a head trauma as a result of an auto accident. He reportedly was x-rayed and no fracture was found.  He reported ongoing treatment by a chiropractor from 1994 to 1996.  He also reported radiating pain from his cervical spine down his left shoulder to the left hand.  An August 2004 MRI of the neck revealed disk protrusions with no evidence of frank herniation.  The diagnosis was cervical myocytes.

A May 2006 VA examination for aid and attendance noted that the Veteran worked as a self employed contractor until April 2003.  He was no longer able to work due to progressive cervical and lumbosacral pain.  He reported being involved in an automobile accident in 1976.  He was seen in the base outpatient clinic, given no therapy, x-rays, or evaluation.  He stated that no records were kept.  He also reported that, in 1976, he was struck in the side of the head by a beam extension on a truck causing torsion of his neck, but once again, no records were kept of the injury; he further reported that, in June 1982, he snapped his neck playing softball.  X-rays were taken at that time, and he was given analgesics, without further treatment.   Finally, he related that, in 1994, he suffered a compression injury to his neck when he jumped off of a rock into the river.  He also related a low back problem beginning in 2003 when he was lifting drywall. The diagnosis was cervical stenosis C5, C6; and, peripheral neuropathy, left greater than right side.

A July 2008 VA treatment note indicates that the Veteran reported a history of a left arm fracture. 

The Veteran was most recently afforded a VA examination in October 2010.  According to the report, the Veteran reported that he injured his neck in a 1976 motor vehicle accident, but that he did not require or receive any medical treatment at that time; he also reported that he twisted his neck in 1976 when on a truck and while playing baseball in 1982.  The Veteran complained of daily neck pain, with radiation to the extremities.  Following review of the claims file, physical examination, and review of the Veteran's VA medical records including MRI report, the VA examiner concluded that the Veteran had neck pain secondary to degenerative disc disease of the cervical spine likely due to the aging process.  The VA examiner found that the Veteran's cervical spine disability alleged in-service injuries were not the etiology for his advanced degenerative changes, as the alleged injuries did not require medical attention; the VA examiner further indicated that the Veteran's cervical spine disability was not related to any one specific event.

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a cervical spine disability and neuropathy of the left upper extremity.

As already acknowledged, when, as here, a veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).   The Board points out that the Veteran's available service treatment records did not show any treatment for, or a diagnosis of a cervical spine disability or peripheral neuropathy of the left upper extremity.  The Board also points out that the Veteran repeatedly reported that he did not require treatment for his alleged neck injuries during service, other than a collar and medication after the alleged 1982 injury.  Accordingly, the Board cannot conclude that a cervical spine disability and peripheral neuropathy of the left upper extremity are shown to have begun during service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").

The Board acknowledges that the Veteran has been diagnosed with a cervical spine disability since his military service.  The Board also acknowledges that the Veteran reported a diagnosis of peripheral neuropathy of the left upper extremity at his May 2006 VA examination, although no such diagnosis is of record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Nonetheless, there is no evidence that these disorders are related to his military service; none of the Veteran's treating providers or VA examiners have associated either disability with his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  Additionally, the Board notes that the Veteran reported several post-service injuries to his neck and left upper extremity.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  

Significantly, the October 2010 VA examination report concludes that the Veteran's cervical spine disability is not causally related or aggravated by the Veteran's military service, including his alleged in-service neck injury.  According to the October 2010 examiner, the Veteran's cervical spine disability is not related to his military service; the VA examiner noted that, even assuming the Veteran may have been injured his neck in service, the Veteran's degenerative disc disease is unrelated to any events in service.  The VA examiner found that the degenerative changes of the Veteran's cervical spine were most likely related to age and that the Veteran's admitted lack of treatment during service indicated that any neck injury was not significant to be the etiology of any current cervical spine findings.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'").  

Similarly, although the Board notes that the Veteran has raised the issue that his peripheral neuropathy of the left upper extremity is secondary to his cervical spine disability, the Board points out that the fact that there has been no demonstration, by competent clinical evidence of record, that the Veteran's cervical spine disability is attributable to his military service, unfortunately also, in turn, means that he cannot link his peripheral neuropathy of the left upper extremity, if any, to his service - via his alleged cervical spine disability.  See  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology do not assist his claims because although the Veteran's statements have been found to be sufficiently credible for the purpose of establishing neck and left upper extremity symptomatology, they are not competent to diagnose or link cervical spine disability and neuropathy of the left upper extremity with active service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  

Similarly, the Board notes that the Veteran did not associate either of his claimed disabilities with his service until he filed his claims for service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the October 2010 VA examination must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's medical treatment records; the VA examiner also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  In summary, although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's cervical spine disability and peripheral neuropathy of the left upper extremity could not be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


